Attachment to Interview Summary
	During the interview conducted on 3/9/21, Applicant’s Representative explained the scope of the claims with respect to the disclosed subject matter and compared and contrasted such to the Morgan I reference as outlined in the attached interview agenda.
	Proposed amendments were discussed to define over the outstanding rejections, and it was generally agreed that focusing on the parameter detection and not energy usage would define over the different modes of functionality in Morgan, as would focusing on the particular authentication techniques relative to the parameter.
	The methods for correcting the faulty consent were discussed and it was confirmed by the panel that refiling the consent with the appropriate reference to the original specification would suffice as the power of attorney filed 5/19/2020 contained the correct language to make it clear that Mr. Titov has the authority to sign.
	Language was discussed in order to correct the defective declaration.
	Lastly, Applicant’s Representative inquired about changing the claim scope of the electrode claims to be the broader “accessory”.  The panel cautioned that a restriction may be deemed appropriate if the broader claims are sufficiently different in scope than those originally filed and additionally cautioned to avoid a breadth such that an original patent rejection under 35 USC 251 might be invoked.

/JEFFREY R JASTRZAB/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees:  /BMF/ and /GAS/